DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 12-13, 15-17, 19-21, 23, 25, 27-28, and 30-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 12
Line 3 recites the limitation “a mode switcher”. The specification does not disclose a mode switcher, or what structure a mode switcher comprises. Therefore, claim 12 fails to comply with the written description requirement. 
Lines 3-5 recite the limitation “controlling, by a mode switcher, the continuously variable valve lift mechanism to enter a limp mode after determining that the continuously variable valve lift mechanism fails and disables an automatic valve lift changing function” (emphasis added). It is further claimed that a self-lock at the maximum lift position is triggered during this failure where a resultant force of a roller assembly on an eccentric wheel has a direction passing through an axis of an eccentric shaft. The Specification does not disclose how it is possible to perform the self-lock function after determining that the continuously variable valve lift mechanism fails. It is not clear from the Specification/claims how the failure is determined. While the Specification discloses that failure includes, but is not limited to, a failure of an electronic control component of the cvvl mechanism and/or a failure of at least one phase in a three phase line of the electric motor, i.e.,., the failure of the electronic control component of the cvvl mechanisms and/or the failure of a certain phase in the three phase line of the electric motor, it is not disclosed what elements are utilized to detect/determine these failures. 

Regarding Claim 16
Line 3 recites the limitation “a mode switcher”. The specification does not disclose a mode switcher, or what structure a mode switcher comprises. Therefore, claim 16 fails to comply with the written description requirement. 
Lines 3-5 recite the limitation “control the continuously variable valve lift mechanism to enter a limp mode after determining that the continuously variable valve lift mechanism fails and disables an automatic valve lift changing function” (emphasis added). It is further claimed that a self-lock at the maximum lift position is triggered during this failure where a resultant force of a roller assembly on an eccentric wheel has a direction passing through an axis of an eccentric shaft. The Specification does not disclose how it is possible to perform the self-lock function when the continuously variable valve lift mechanism fails. It is not clear from the Specification/claims how the failure is determined. While the Specification discloses that failure includes, but is not limited to, a failure of an electronic control component of the cvvl mechanism and/or a failure of at least one phase in a three phase line of the electric motor, i.e.,., the failure of the electronic control component of the cvvl mechanisms and/or the failure of a certain phase in the three phase line of the electric motor, it is not disclosed what elements are utilized to detect/determine these failures. 

Regarding Claim 19
Liens 1-2 recite the limitation “a controller”. The specification does not disclose a controller, or what algorithm the controller comprises. Therefore, claim 19 fails to comply with the written description requirement.

Regarding Claim 20
Line 3 recites the limitation “a mode switcher”. The specification does not disclose a mode switcher, or what structure a mode switcher comprises. Therefore, claim 20 fails to comply with the written description requirement. 
Lines 3-5 recite the limitation “control the continuously variable valve lift mechanism to enter a limp mode after determining that the continuously variable valve lift mechanism fails and disables an automatic valve lift changing function” (emphasis added). It is further claimed that a self-lock at the maximum lift position is triggered during this failure where a resultant force of a roller assembly on an eccentric wheel has a direction passing through an axis of an eccentric shaft. The Specification does not disclose how it is possible to perform the self-lock function when the continuously variable valve lift mechanism fails. It is not clear from the Specification/claims how the failure is determined. While the Specification discloses that failure includes, but is not limited to, a failure of an electronic control component of the cvvl mechanism and/or a failure of at least one phase in a three phase line of the electric motor, i.e.,., the failure of the electronic control component of the cvvl mechanisms and/or the failure of a certain phase in the three phase line of the electric motor, it is not disclosed what elements are utilized to detect/determine these failures.

Regarding Claim 27
Liens 1-2 recite the limitation “a controller”. The specification does not disclose a controller, or what algorithm the controller comprises. Therefore, claim 27 fails to comply with the written description requirement.

Regarding Claim 28
Liens 1-2 recite the limitation “a controller”. The specification does not disclose a controller, or what algorithm the controller comprises. Therefore, claim 28 fails to comply with the written description requirement.

Regarding Claims 13, 15, 17, 21, 23, 25, and 30-32
Claims 13, 15, 17, 19, 21, 23, 25, 27-28, and 30-32 are rejected insofar as they are dependent upon a rejected base claim. 

Allowable Subject Matter
4.	Claims 12-13, 15-17, 19-21, 23, 25, 27-28, and 30-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Response to Arguments
5.	Applicant's arguments filed 06/09/2022 with regards to the claim interpretations under 35 U.S.C. 112(f) have been fully considered and they are persuasive. However, Applicant’s amendments to the claims to overcome the claim interpretations under 35 U.S.C. 112(f) have initiated rejections under 35 U.S.C. 112(a). 
Applicant’s arguments filed 06/09/2022 with regards to the rejection of claims 12, 13, 15-17, 19-21, 23, 25, 27-28, and 30-32 under 35 U.S.C. 112(a) have been fully considered and are not persuasive. The Applicant argues that a person of ordinary skill in the art would understand that the system would be provided with a detection device to detect and determine the failure of the continuously variable valve lift mechanism, the Examiner is unconvinced. The Specification does not disclose a detection device and therefore one of ordinary skill in the art would not know what kind of detection device is utilized within the claimed invention. Therefore, the rejection is maintained. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746